Citation Nr: 1023203	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-33 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The Veteran asserted in a March 2008 statement that he has 
had had hearing problems since his military service, and his 
service personnel records support his reports that he was 
exposed to substantial acoustic trauma as a combat 
infantryman in Vietnam.  However, there are no complaints or 
findings of hearing loss or tinnitus in service or for many 
years after service.  Additionally, the Veteran had post-
service noise exposure through his employment.  

In May 2008, the Veteran was afforded a VA audiological 
examination which found bilateral tinnitus and moderate 
sloping to profound bilateral hearing loss.  The examiner 
concluded that these disabilities were less likely than not 
related to the noise exposure during the Veteran's active 
military service, but provided no explanation for her 
conclusion, providing some evidence against these claims.  

The Board notes that a medical opinion that contains only 
data and conclusions is accorded no weight.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As the May 2008 examiner has failed to adequately explain her 
conclusions, this case must be remanded.  

If possible, the case should be returned to the examiner who 
completed the original VA examination for an addendum; 
however, if that is not possible, the claims file should be 
referred to an appropriately qualified professional for 
review and an opinion as to whether it is at least as likely 
as not (fifty percent or greater) that the Veteran's 
bilateral hearing loss and tinnitus had onset in service or 
were caused or aggravated by the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, the claims file should be 
returned to the examiner who performed 
the May 2008 VA examination to obtain a 
rationale for her medical opinion.  

If the previous examiner is no longer 
available, the matter should be 
referred to an appropriate medical 
professional who after a careful review 
of the Veteran's claim folder is asked 
to render an opinion as to whether it 
is at least as likely as not (fifty 
percent or greater) that the Veteran's 
hearing loss and tinnitus had onset in 
service or were caused or aggravated by 
his active military service.  A 
complete rationale must be provided for 
any opinion expressed.  If the 
requested opinion cannot be provided, 
then the examiner must explain why in 
his or her examination report.

2.	After ensuring compliance with the 
Board's remand instructions, the RO 
should readjudicate the Veteran's 
claim.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


